Citation Nr: 1731994	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a right wrist strain.

2.  Entitlement to an initial compensable rating for a left wrist strain with a left distal wrist lesion.

3.  Entitlement to an initial compensable rating for a right thumb strain.

4.  Entitlement to an initial compensable rating in excess of 10 percent for a left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1986, and from January 1989 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for left and right wrist, right thumb and left ankle disabilities; effective September 1, 2001.

In August 2015 and August 2016, the Board remanded the appeal for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is necessary prior to adjudicating the Veteran's claims on the merits.

This matter was previously remanded in August 2016 to obtain additional development regarding, among other things, passive and weight bearing ranges of motion.  Pursuant to that remand, the AOJ requested VA examinations (Wrists, Hand and Finger, and Ankle), as shown on a September 2, 2016 Compensation and Pension Examination Request Inquiry.  The Inquiry lists the examination request as "Open" and there was no indication that these examinations had yet been scheduled.  A September 20, 2016 VA email noted that the all examinations were cancelled because the Veteran "failed to RSVP."  However, the record suggests that the Veteran and his representative were unaware that the examinations were scheduled or of the RSVP request.  See June 2017 Appellant's Brief.  The Board notes in this regard that governing regulations are silent as to any RSVP requirement.  

Therefore, in an effort to ensure compliance with the duty to assist and the Board's prior remand instructions, the case will again be remanded for the AOJ to attempt to schedule the Veteran for the requested examinations, with proper notice provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records relating to the wrists, the right thumb, and/or the left ankle.

2.  The Veteran must be afforded examination(s) to assess the current severity of his service-connected left ankle, right thumb, and bilateral wrist disabilities.  The examiner should review the claims file in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

a. For the left ankle strain, right thumb strain and bilateral wrists strain, the examiner/s must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

b. The examiner should opine whether the left wrist is malaligned.  In addition to observing the left ulna, the examiner should note previous diagnostic studies.

All opinions expressed must be supported by a detailed rationale.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  If the Veteran reports for the examination(s), the AOJ should review the examination report(s) to ensure that it is in compliance with this remand.  If the report(s) is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


